—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered January 19, 1999, convicting defendant, upon her plea of guilty, of mur*194der in the second degree, and sentencing her to a term of 18 years to life, unanimously affirmed.
We hold that, after sufficient inquiry, consisting primarily of the court’s consideration of defendant’s written submission, the court properly exercised its discretion in denying defendant’s motion to withdraw her plea without a hearing (see, People v Frederick, 45 NY2d 520). The voluntariness of the plea was established in the record. Specifically, in her allocution defendant expressly admitted every element of felony murder and disclosed her clear understanding of her accessorial liability. Moreover, defendant’s claims of innocence and coercion are belied by her own statements.
The record establishes that defense counsel’s comments were not adverse to defendant’s interests and did not influence the court’s decision to deny her motion to withdraw her plea (see, People v Castro, 242 AD2d 445, lv denied 90 NY2d 1010). Accordingly, she was not entitled to new counsel.
We have considered and rejected defendant’s remaining claims. Concur — Lerner, J. P., Saxe, Buckley, Friedman and Marlow, JJ.